DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “the oil discharge port,” which lacks antecedent basis. For examination purposes, “the oil discharge port” will be construed as “the oil discharge portion”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: removing the screw from the first screw hole and placing it in the second screw hole. Claim 4 merely recites using a second screw hole in place of the first screw hole, but does not explicitly recite moving the screw from one screw hole to another screw hole, which is shown in FIG 2 (using first screw hole) and FIG 12 (using third screw hole).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishikawa et al. (US 2021/0167667).
Regarding claim 1, Ishikawa teaches a moving body driving unit (1) used for driving a wheel ([0030]) of a moving body (vehicle), comprising: 
a casing (6); 
an electric motor (2) that is placed in a motor storage portion (81) formed at an inner side of the casing (6) on one side in a first direction which is predetermined, and that has a motor shaft (21) which extends in the first direction; 
a gear device (3) that is placed in a gear storage portion (82) which is formed at the inner side of the casing (6) on the other side in the first direction and which also functions as an oil reservoir (P), and that cooperates with the wheel (through axles 55); 
a motive power transmitting mechanism (4, 5) that is placed in the inner side of the casing (6) and that transmits motive power between the motor shaft (21) and the gear device (3); 
an oil passage (68) that interconnects the motor storage portion (81) and the gear storage portion (82) at the inner side of the casing (6); 
an oil introduction port ([0084], 98a) that is formed at an upper side of the motor storage portion (81) and through which oil is supplied to the electric motor (2) for cooling the electric motor (2); 
an oil discharge portion (92a) that is formed at a lower side of the gear storage portion (82); and 
an external oil path (92b, 92c) that is connected to the oil introduction port (98a) and the oil discharge port (92a) at an outer side of the casing (6) and that has an oil pump (96).

    PNG
    media_image1.png
    592
    486
    media_image1.png
    Greyscale

	Regarding claim 3/1, Ishikawa was discussed above in claim 1. Ishikawa further teaches wherein - 33 -the oil passage (68) is provided formed at an outer side in a radial direction of the motor storage portion (81) at the inner side of the casing (6), and has an opening end to the motor storage portion (81) provided at a side that is lower down than a rotor (20) of the electric motor (2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 2021/0167667) in view of Iwase et al. (US 2015/0027273).
	Regarding claim 2/1, Ishikawa was discussed above in claim 1. Ishikawa further teaches wherein the gear device (3) is a differential gear device (5) which outputs motive power from two output shafts (55), which are placed in a branched manner on both sides to the wheel.
Ishikawa fails to teach the two output shafts are placed in a second direction orthogonal to the first direction and which extend in the second direction.
Iwase teaches the two output shafts (two wheels W) are placed in a second direction (top to bottom in FIG 1) orthogonal to the first direction (left to right in FIG 1) and which extend in the second direction.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Ishikawa to incorporate Iwase to teach the two output shafts are placed in a second direction orthogonal to the first direction and which extend in the second direction, as the direction of the axle can be easily changed as needed by one of ordinary skill in the art.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 2021/0167667) in view of Nakane et al. (US 2020/0052534).
	Regarding claim 5/1, Ishikawa was discussed above in claim 1. Ishikawa further teaches wherein the oil passage (68) has an intermediate gear storage portion in which an intermediate gear (43) which is a part of the motive power transmitting mechanism (4, 5) is placed, 
the casing (6) includes a partitioning wall (61c) which partitions the intermediate gear storage portion and the motor storage portion (81), 
the oil passage (68) passes through the partitioning wall (61c), and 
Ishikawa fails to teach a means that purifies oil sucked toward the oil discharge port is provided at least in the gear storage portion.
Nakane teaches a means (ST1, ST2) that purifies oil sucked toward the oil discharge port (through OP1 and OP2) is provided at least in the gear storage portion (the oil reservoir is within the case 30; [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Ishikawa to incorporate Nakane to teach a means that purifies oil sucked toward the oil discharge port is provided at least in the gear storage portion, for the advantages of removing foreign matter within the oil.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 2021/0167667) in view of Homma et al. (US 2019/0234405).
Regarding claim 7/1, Ishikawa was discussed above in claim 1. Ishikawa further teaches wherein an oil cooling structure of a motor (2) for an electricity-driving motor (2) comprises the casing (6) and the electric motor (2), 
the electric motor (2) includes a stator (30) having a stator core (32) which is fitted to the inner side of the casing (6), and which has a tubular shape, and in which a coil (31) is wound on an inner circumferential side of a plurality of positions in a circumferential direction, and a rotor (20) placed at an inner side of the stator (30), 
oil is injected from an outer circumferential side of respective ends of the stator core (32) in the axial direction to a plurality of coil ends (31a) which are respective ends of the coil (31) in the axial direction of the stator (30).
Ishikawa fails to teach oil grooves extending in an axial direction are formed between the casing and the stator core, at a plurality of positions in a circumferential direction, 
a first annular space is formed on an inner side surface of the casing in which a tubular portion having an inner side in communication with each of the oil grooves is formed, and which is opened in the circumferential direction between the tubular portion and an outer circumferential surface of a part of the stator core in the axial direction, 
the oil introduction port is provided in the casing, is connected to at least one of the plurality of oil grooves or to the first annular space, and introduces oil from outside, and 
oil grooves extending in an axial direction are formed between the casing and the stator core, at a plurality of positions in a circumferential direction, 
a first annular space is formed on an inner side surface of the casing in which a tubular portion having an inner side in communication with each of the oil grooves is formed, and which is opened in the circumferential direction between the tubular portion and an outer circumferential surface of a part of the stator core in the axial direction, 
the oil introduction port is provided in the casing, is connected to at least one of the plurality of oil grooves or to the first annular space, and introduces oil from outside, and 
Homma teaches oil grooves (12a, 51a) extending in an axial direction are formed between the casing (12) and the stator core (51), at a plurality of positions in a circumferential direction, 
a first annular space is formed on an inner side surface of the casing (12) in which a tubular portion having an inner side in communication with each of the oil grooves (12a, 51a) is formed, and which is opened in the circumferential direction between the tubular portion and an outer circumferential surface of a part of the stator core (51) in the axial direction, 
the oil introduction port (12b) is provided in the casing (12), is connected to at least one of the plurality of oil grooves (12a, 51a) or to the first annular space, and introduces oil from outside (FIG 3).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Ishikawa to incorporate Homma to teach oil grooves extending in an axial direction are formed between the casing and the stator core, at a plurality of positions in a circumferential direction, a first annular space is formed on an inner side surface of the casing in which a tubular portion having an inner side in communication with each of the oil grooves is formed, and which is opened in the circumferential direction between the tubular portion and an outer circumferential surface of a part of the stator core in the axial direction, the oil introduction port is provided in the casing, is connected to at least one of the plurality of oil grooves or to the first annular space, and introduces oil from outside, for directly cooling the stator core.
Regarding claim 8/7, Ishikawa in view of Homma was discussed above in claim 7. Homma further teaches wherein a plurality of casing oil grooves (12a) and a plurality of stator oil grooves (51a) are formed as the oil grooves at a plurality of positions in the circumferential direction on the outer - 35 -circumferential surface of the stator (50) and on the inner side surface of the casing (12) which opposes the outer circumferential surface of the stator (50), and 
the oil is injected from the outer circumferential side of the respective ends of the stator core (51) in the axial direction toward the plurality of coil ends (53).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 2021/0167667) in view of Homma et al. (US 2019/0234405) as applied to claim 7 above, and further in view of Hirano (JP 2013-126280 A).
Regarding claim 15/7, Ishikawa in view of Homma was discussed above in claim 7. Ishikawa in view of Homma does not disclose a core-side recess-projection engagement portion provided between the inner side surface of the casing and the outer circumferential surface of the stator core, and which blocks rotation of the stator core with respect to the casing.
Hirano teaches a core-side recess-projection engagement portion (222f) provided between the inner side surface of the casing (21) and the outer circumferential surface of the stator core (222a), and which blocks rotation of the stator core (222a) with respect to the casing (21).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Ishikawa in view of Homma to incorporate Hirano to teach a core-side recess-projection engagement portion provided between the inner side surface of the casing and the outer circumferential surface of the stator core, and which blocks rotation of the stator core with respect to the casing, for ensuring the stator is held in place.
Regarding claim 16/7, Ishikawa in view of Homma was discussed above in claim 7. Homma further teaches a casing oil groove (12a) is provided as the oil groove on the casing (12), and 
the outer circumferential surface of the stator core (51) is a simple circular cylindrical surface with no groove extending in an axial direction ([0084] discloses that only one of the grooves 12a or 51a could be used).
Ishikawa in view of Homma does not disclose wherein the stator core is fixed with respect to the casing by shrink fitting or press fitting.
Hirano teaches wherein the stator core (522a) is fixed with respect to the casing (51) by shrink fitting or press fitting.

    PNG
    media_image2.png
    62
    1021
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Ishikawa in view of Homma to incorporate Hirano to teach wherein the stator core is fixed with respect to the casing by shrink fitting or press fitting, for ensuring the stator is held in place.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 4 recites “at least two screw holes (150a-c) are formed on an outer side surface of the casing (21) … a pipe joint (116) which is combined with the casing (21) using a screw (151) screw-combined to a first screw hole (150a) of the two screw holes … the pipe joint (116) is formed to be combinable with the casing (21) with a direction of the other end (116b) changeable using a second screw hole (150c) of the two screw holes in place of the first screw hole (150a)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
None of the prior arts discloses a pipe joint which has a screw to be interchangeable between two or more screw holes to change the direction of the pipe joint.

Claims 6, 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6/5, the specific limitation of “a through hole (26b) is formed on the partitioning wall (26a), the moving body driving unit further comprises a magnet (155) which is fitted to the through hole (26b), and respective side surfaces of the magnet (155) are exposed respectively to the motor storage portion (Sa) and the intermediate gear storage portion (S1).
Prior art Nakane fails to teach a magnet place between a gear storage and a motor storage of an electric machine casing.

Regarding claim 9/7, the specific limitation of “a second end surface of the stator core (35) in the axial direction is abutted against a step surface (137a) formed on the inner side surface of the casing (21), a groove (137a) is formed on the step surface (137) in the casing (21), in the direction from the outer circumferential side toward a center of the rotor (32b) the oil is injected from the outer circumferential side of a first end of the stator core (35) in the axial direction via an inner side of the groove (137a) toward the coil end (38) at the side of a second end of the stator core (35) in the axial direction” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Prior arts Ishikawa and Homma both fails to teach a casing with a step surface having a groove for coolant oil to flow through.

Regarding claim 10/7, the specific limitation of “the moving body driving unit further comprises an annular plate (144, 147) placed adjacent to an opened portion of the first annular space (136) on the inner side surface of the casing (21), and the oil is injected from the first annular space (136) via a gap between an inner circumferential surface of the annular plate (144, 147) and the outer circumferential surface of the stator core (35) toward the coil end (38) on the side of the first annular space (136)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Prior arts Ishikawa and Homma both fails to teach an annular plate on an open side of a stator for directing coolant oil.
Claims 11-14 are allowable for depending upon claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/           Examiner, Art Unit 2834           

/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834